[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE OF DECISION ON PENDING MOTIONS
1. Plaintiff's Motion for Alimony, Insurance and Counsel Fees Pendente Lite (101.00)
Defendant's Objection (105.00)
Order:    Plaintiff's Motion is granted as follows. Defendant is ordered to pay, or make satisfactory arrangements for payment of plaintiff's obligations as set forth on plaintiff's revised claims for relief (11/12/98), exclusive of credit card cash advances and fees, all within 30 days.
Defendant is further ordered to pay, or make satisfactory arrangements for payment, of Home Equity Line of Credit interest charges retroactive to filing of plaintiff's motion, within 30 days.
Defendant is further ordered to pay plaintiff the following sums for counsel and expert fees, through and including October 31, 1998: CT Page 2384
 a) $30,000 for attorney's fees, costs and expert fees, within 30 days;
 b) The plaintiff's claim for fees and costs relating to her motion to strike the appearance of Attorney Kanowitz (161.00) is referred to Judge Novack;
 c) The court reserves jurisdiction over any claim for fees and costs post October 31, 1998 or not decided further herein. In the event of a request for expert's fees, the moving party shall provide the court with the name of the expert and a written statement from him attesting to his proposed fee.
2. Defendant's Motion for Order re: $200,000 (106.00)
Order:    That portion of the relief requested, that the parties be enjoined from further withdrawals is granted: the remainder of the relief requested is denied without prejudice until the time of trial.
3. Plaintiff's Motion to Enjoin New York action (114.00)
Defendant's Objection (129.00)
Plaintiff's Motion to Suspend Consideration (________)
Order:    Plaintiff's Motion to Suspend Consideration is granted.
4.  Plaintiff's Pendente Lite Motion for Counsel Fees re: Recovery of Funds (115.00)
Defendant's Objection (130.00)
Order:    The motion is denied without prejudice until the time of trial.
5. Plaintiff's Pendente Lite Motion for Counsel Fees re: Florida action (117.00)
Defendant's Objection (131.00)
Order:    The motion is denied without prejudice until the CT Page 2385 time of trial.
6. Plaintiff's Pendente Lite Motion for Counsel Fees for New York action (118.00)
Defendant's Objection (132.00)
Order:    The motion is granted, and the defendant is ordered to pay plaintiff the sum of $7,500 within 60 days.
7. Plaintiff's Motion for Termination of Stay (154.00)
Defendant's Objection (________)
Order:    The motion is dismissed as moot.
8. Plaintiff's Motion for Counsel Fees and Expenses on Appeal (145.00)
Defendant's Objection (149.00)
Order:    Plaintiff's motion is granted, and the defendant is ordered to pay plaintiff the sum of $5,000 within 60 days.
9. Defendant's Pendente Lite Motion to Bifurcate (________)
Order:    The motion is denied.
10. Defendant's Motion for Relief of Automatic Stay Pendente Lite (________)
Order:    The motion is denied.
So Ordered.
KAVANEWSKY, J.